UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 04-7488



CHARLES THOMAS DICKERSON,

                                              Plaintiff - Appellant,

          versus


CHRISTOPHER LAWLOR, FBI Agent; SEVERAL UNKNOWN
NAMED AGENTS AND OFFICERS,

                                             Defendants - Appellees.


Appeal from the United States District Court for the Eastern
District of Virginia, at Alexandria. James C. Cacheris, Senior
District Judge. (CA-04-556-1)


Submitted:   January 27, 2005             Decided:   February 3, 2005


Before LUTTIG and DUNCAN, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Dismissed by unpublished per curiam opinion.


Charles Thomas Dickerson, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

            Charles Thomas Dickerson appeals the district court’s

order denying relief on his 42 U.S.C. § 1983 (2000) complaint under

28 U.S.C. § 1915A(b) (2000).       We have reviewed the record and find

that this appeal is frivolous.            Accordingly, we deny leave to

proceed in forma pauperis and dismiss the appeal on the reasoning

of the district court.     See Dickerson v. Lawlor, No. CA-04-556-1

(E.D. Va. Aug. 9, 2004).     We dispense with oral argument because

the facts and legal contentions are adequately presented in the

materials   before   the   court    and    argument   would   not    aid   the

decisional process.



                                                                    DISMISSED




                                   - 2 -